Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/09/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/09/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12, 14-17, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiyama et al. (US 2017/0343180) (hereinafter Ishiyama) in view of Hussell .
Re claim 1: Ishiyama teaches a lighting element for a terrestrial vehicle comprising: an electroluminescent source (22, fig. 1) comprising at least one electroluminescent element (22, fig. 2) each having a plurality of electrical connectors (32, fig. 2); an electronic device (23, 24, fig. 2) designed to control the electroluminescent element (22); an interposer (21, fig. 2) electrically connecting (connected via wiring pattern 21a, fig. 2) (see para [0036] and [0054]) the electroluminescent source (22) and the electronic device (23, 24), and a plurality of metal tracks (three tracks 21a, fig. 2) (wiring pattern, see para [0058]) (silver, see para [0037]) disposed on the interposer (23, 24), each track (21a) connecting at least one electrical connector (32) of the electroluminescent source (22), wherein the electroluminescent source (22) is disposed directly adjacent to the electronic device (23, 24 are directly next to 22, fig. 2) on a same face of the interposer (left face of 21, fig. 2) and the plurality of electrical connectors (32) of the electroluminescent source (22) is configured so as to minimize a length of each of the metal tracks (length of 21a, fig. 2). 
However, Ishiyama fails to teach the electronic device having a plurality of electrical connectors, the plurality of metal tracks disposed within the interposer, each track connecting at least one electrical connector of the electroluminescent source and at least one electrical connector of the electronic device, and the metal tracks are disposed at different depths.
Hussell teaches an electroluminescent source (34, fig. 4) comprising at least one electroluminescent element (34) each having a plurality of electrical connectors (38, fig. 4); an electronic device (22, fig. 4) designed to control the electroluminescent element (34) and having a plurality of electrical connectors (SET1-SET4, fig. 4) (control amount of current, see para 
Glenn teaches metal tracks (30, 41, fig. 1) are disposed at different depths (see fig. 1) within the interposer (11, fig. 1).
Therefore, in view of Hussell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose a plurality of metal tracks within the interposer and add a plurality of electrical connectors on the electronic device such that each track connecting at least one electrical connector of the electroluminescent source and at least one electrical connector of the electronic device, in order to provide improve thermal management capabilities and improved brightness [Hussell, 0012]. 
Therefore, in view of Glenn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the metal tracks at different depths within the interposer, in order to provide an optimal heat conduction arrangement thereby improving heat dissipation.

	Re claim 3: Ishiyama teaches a heat dissipator (10, fig. 1) (heat dissipating fins 14, see para [0029]) is arranged on one face of the interposer (right face of 21, fig. 1).  

Re claim 4: Ishiyama teaches the electroluminescent source (22, fig. 1) and the electronic device (23, 24, fig. 1) are arranged on a first face of the interposer (left face of 21, fig. 1); and the 

Re claim 5: Ishiyama teaches the heat dissipator (10, fig. 1) is arranged against the face of the interposer (11a1, fig. 1) (see para [0079]) via an intermediate element (adhesive (not illustrated), see para [0079]) which comprises at least one from amongst: a thermal paste; a layer of copper; and an adhesive (see para [0079]).  

Re claim 6: Ishiyama teaches the interposer (21, fig. 1) comprises at least one from between: an inorganic material (inorganic material, see para [0033]); and an organic material (organic material, see para [0033]).

Re claim 7: Ishiyama teaches the inorganic material (see para [0033]) comprises at least one from amongst: silicon; glass; and ceramic (ceramics, see para [0033]).  

Re claim 8: Ishiyama in view of Hussell fails to teach the electronic device comprises at least one power converter and/or one integrated circuit.  
Hussell teaches the electronic device (22, fig. 4) comprises at least one power converter and/or one integrated circuit (integrated circuit package, see para [0061]).
Therefore, in view of Hussell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an integrated circuit to the electronic device of Ishiyama, in order to improve thermal management capabilities and improved brightness [Hussell, 0012]. 


Re claim 10: Ishiyama teaches the electronic component (23, fig.2) is arranged in the interposer (21, fig. 2).  

Re claim 12: Ishiyama teaches the electroluminescent source (22, fig. 1) comprises at least two electroluminescent elements (three LEDs 22, fig. 2) electrically connected in series (series, see para [0039]), each of the electroluminescent elements (22) having the plurality of connectors (32); and the at least one metal track (21a, fig. 2) electrically connects the electronic device (23, 24) and one of the electrical connectors (32) of each of at least two electroluminescent elements (22) electrically connected in series (connected to 23 in series, see para [0040]).  
However, Ishiyama is silent about the at least one metal track electrically connects one of the plurality of electrical connector of the electronic device and one of the electrical connectors of each of at least two electroluminescent elements.
Hussell teaches at least one metal track (TAP1-TAP4, fig. 4) electrically connects one of the plurality of electrical connector (SET1-SET4, fig. 4) of the electronic device (22, fig. 4) and one of the electrical connectors (38, fig. 4) of each of at least two electroluminescent elements (34, fig. 4).
Therefore, in view of Hussell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electrically connect the at least one metal track to the plurality of electrical connectors of the electronic device and one of the 

Re claim 14: Ishiyama teaches the electroluminescent source (22, fig. 2) is an array of light-emitting diodes (see figs. 2 and para [0038]).
However Ishiyama fails to teach a monolithic array of light-emitting diodes.
Hussell teaches a monolithic array of light-emitting diodes (34, fig. 4).
Therefore, in view of Hussell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional light emitting diodes to form a monolithic array, in order to increase the brightness of the lighting element.

Re claim 15: Ishiyama teaches a lighting device, notably a lighting and/or signalling device (turn signal lamp, see para [0015]), preferably for a terrestrial vehicle (vehicle lighting, see abstract), comprising a lighting element (1, fig. 1) according to Claim 1 (see rejection of claim 1).

Re claim 16: Ishiyama teaches a heat dissipator (10, fig. 1) is arranged on one face of the interposer (right face of 21, fig. 1).  

Re claim 17: Ishiyama teaches the electroluminescent source (22, fig. 2) and the electronic device (23, 24, fig. 2) are arranged on a second face (left face of 21, fig. 1) of the interposer (21, fig. 2).  


Hussell teaches the electronic device (22, fig. 4) comprises at least one power converter and/or one integrated circuit (integrated circuit package, see para [0061]).  
Therefore, in view of Hussell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an integrated circuit to the electronic device of Ishiyama, in order to improve thermal management capabilities and improved brightness [Hussell, 0012]. 

Re claim 25: Ishiyama fails to teach the metal tracks are disposed parallel to each other in a direction of depth of the interposer.   
Glenn teaches the metal tracks (30, 41, fig. 1) are disposed parallel to each other (30 are parallel, fig. 1) in a direction of depth (vertical direction, fig. 1) of the interposer (11, fig. 1).
Therefore, in view of Glenn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the metal tracks parallel to each other in a direction of depth of the interposer, in order to provide an optimal conduction arrangement thereby improving heat dissipation.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claims 21-23 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lighting element for a terrestrial vehicle comprising: an electroluminescent source comprising at least one electroluminescent element each having a plurality of electrical connectors, an electronic device designed to control the electroluminescent element and having a plurality of electrical connectors, an interposer electrically connecting the electroluminescent source and the electronic device; and  a plurality of metal tracks disposed within the interposer, each track connecting at least one electrical connector of the electroluminescent source and at least one electrical connector of electronic device, wherein the electroluminescent source is disposed directly adjacent to the electronic device on the interposer and the plurality of electrical connectors of the electroluminescent source is configured so as to minimize a length of each of the metal tracks, the interposer comprises plural peripheral regions and a central region; each of the peripheral regions includes at least one electroluminescent element; the electronic device is located in the central region; and metal tracks are provided in the interposer respectively connecting an electrical connector of the electronic device to an electrical connector of each electroluminescent element as specifically called for in the claimed combinations.
Claims 22-23 are allowable since they are dependent upon claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baba et al. (US 2010/0032725) similarly discloses metal tracks disposed at different depths in an interposer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZHENG SONG/            Primary Examiner, Art Unit 2875